Exhibit 10.4
ARUBA NETWORKS, INC.
EMPLOYEE STOCK PURCHASE PLAN
(Amended and restated December 16, 2009)
1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated Contributions (as defined in Section 2(i) below). It
is the intention of the Company to have the Plan qualify as an “Employee Stock
Purchase Plan” under Section 423 of the Code. The provisions of the Plan,
accordingly, shall be construed so as to extend and limit participation in a
uniform and nondiscriminatory basis consistent with the requirements of
Section 423 of the Code.
2. Definitions.
(a) “Administrator” shall mean the Board or any Committee designated by the
Board to administer the plan pursuant to Section 14.
(b) “Board” shall mean the Board of Directors of the Company.
(c) “Change in Control” means the occurrence of any of the following events:
(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) other than a Permitted Transferee (as defined in the Company’s
Amended and Restated Certificate of Incorporation) becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
total voting power represented by the Company’s then outstanding voting
securities; or
(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or
(iii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Directors at the time of such election or nomination (but will not include
an individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);
or
(iv) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

 



--------------------------------------------------------------------------------



 



(d) “Code” shall mean the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.
(e) “Committee” means a committee of the Board appointed by the Board in
accordance with Section 14 hereof.
(f) “Common Stock” shall mean the Common Stock of the Company.
(g) “Company” shall mean Aruba Networks, Inc., a Delaware corporation.
(h) “Compensation” shall mean all base straight time gross earnings,
commissions, overtime and shift premium, incentive compensation, and bonuses,
but exclusive of other compensation.
(i) “Contributions” means the payroll deductions (to the extent permitted under
applicable local law) and other additional payments that the Company may allow
to be made by a participant to fund the exercise of options granted pursuant to
the Plan if payroll deductions are not permitted under applicable local law.
(j) “Designated Subsidiary” shall mean any Subsidiary selected by the
Administrator as eligible to participate in the Plan.
(k) “Director” shall mean a member of the Board.
(l) “Eligible Employee” shall mean any individual who is a common law employee
of the Company or any Designated Subsidiary and whose customary employment with
the Company or Designated Subsidiary is at least fifteen (15) hours per week and
more than five (5) months in any calendar year, or any lesser number of hours
per week and/or number of months in any calendar year established by the
Administrator (if required under applicable local law) for purposes of any
separate Offering. For purposes of the Plan, the employment relationship shall
be treated as continuing intact while the individual is on sick leave or other
leave of absence approved by the Company. Where the period of leave exceeds
90 days and the individual’s right to reemployment is not guaranteed either by
statute or by contract, the employment relationship shall be deemed to have
terminated on the 91st day of such leave. Notwithstanding the foregoing, to the
extent permitted by Section 1.423-2(e) of the Treasury regulations of the Code,
the Administrator may exclude for eligibility to participate in the Plan
employees who are citizens or residents of a non-U.S. jurisdiction (with regard
to whether they are also citizens of the States or “resident aliens” (within the
meaning of Section 7701(b)(1)(A) of the Code) if (i) the grant of an option
under the Plan or Offering to a citizen or resident of the non-U.S. jurisdiction
is prohibited under the laws of such jurisdiction, or (ii) compliance with the
laws of the non-U.S. jurisdiction would cause the Plan or Offering to violate
the requirements of Section 423 of the Code.
(m) “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended, including the rules and regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------



 



(n) “Exercise Date” shall mean the first Trading Day on or after September 1 and
March 1 of each year. The first Exercise Date under the Plan will be the first
Trading Day on or after September 1, 2007.
(o) “Fair Market Value” shall mean, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:
(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market,
the Nasdaq Global Select Market or the Nasdaq Capital Market of The Nasdaq Stock
Market, its Fair Market Value shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
system on the date of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;
(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or
(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board; or
(iv) For purposes of the Offering Date of the first Offering Period under the
Plan, the Fair Market Value will be the initial price to the public as set forth
in the final prospectus included within the registration statement on Form S-1
filed with the Securities and Exchange Commission for the initial public
offering of the Common Stock (the “Registration Statement”).
(p) “Offering” shall mean an offer under this Plan of an option that may be
exercised during an Offering Period as further described in Section 4. For
purposes of this Plan, if the Administrator so determines, the employees of the
Company and/or of any specified Designated Subsidiary will be deemed to
participate in a separate Offering, even if the dates of the applicable Offering
Period of each such Offering are identical.
(q) “Offering Date” shall mean the first Trading Day of each Offering Period.
(r) “Offering Periods” shall mean the periods of approximately twenty-four
(24) months during which an option granted pursuant to the Plan may be
exercised, commencing on the first Trading Day on or after March 1 and September
1 of each year and terminating on the first Trading Day on or after the
subsequent Offering Period commencement date approximately twenty-four (24)
months later; provided, however, that the first Offering Period under the Plan
shall commence with the first Trading Day on or after the date on which the
Securities and Exchange Commission declares the Company’s Registration Statement
on Form S-1 effective and end on the earlier of (i) the first trading day on or
after March 1, 2009 or (ii) twenty-seven (27) months from the beginning of the
first Offering Period; and provided, further, that the second Offering Period
under the Plan will commence on the first Trading Day on or after September 1,
2007. The duration and timing of Offering Periods may be changed pursuant to
Section 4 of this Plan.

 

3



--------------------------------------------------------------------------------



 



(s) “Plan” shall mean this Employee Stock Purchase Plan.
(t) “Purchase Period” shall mean the period during an Offering Period which
shares of Common Stock may be purchased on a participant’s behalf in accordance
with the terms of the Plan. Unless and until the Administrator provides
otherwise, the Purchase Period shall mean the approximately six (6) month period
commencing on one Exercise Date and ending with the next Exercise Date, except
that the first Purchase Period of any Offering Period will commence on the first
day of the Offering Period and end with the next Exercise Date; provided,
however, that the first Purchase Period of the first Offering Period will
commence on the first day of such Offering Period and end on the first Trading
Day on or after September 1, 2007.
(u) “Purchase Price” shall mean an amount equal to eighty-five percent (85%) of
the Fair Market Value of a share of Common Stock on the Offering Date or on the
Exercise Date, whichever is lower; provided however, that the Purchase Price may
be adjusted by the Administrator pursuant to Section 20.
(v) “Subsidiary” shall mean a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(w) “Trading Day” shall mean a day on which the U.S. national stock exchange
upon which the Company Common Stock is listed is open for trading.
3. Eligibility.
(a) First Offering Period. Any individual who is an Eligible Employee
immediately prior to the first Offering Period shall be automatically enrolled
in the first Offering Period.
(b) Subsequent Offering Periods. Any Eligible Employee on a given Offering Date
subsequent to the First Offering Period shall be eligible to participate in the
Plan.
(c) Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee shall be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company or any Subsidiary
and/or hold outstanding options to purchase such stock possessing five percent
(5%) or more of the total combined voting power or value of all classes of the
capital stock of the Company or of any Subsidiary, or (ii) to the extent that
his or her rights to purchase stock under all employee stock purchase plans of
the Company and its Subsidiaries accrues at a rate which exceeds Twenty-Five
Thousand Dollars ($25,000) worth of stock (determined at the fair market value
of the shares at the time such option is granted) for each calendar year in
which such option is outstanding at any time.

 

4



--------------------------------------------------------------------------------



 



4. Offering Periods. The Plan shall be implemented by consecutive, overlapping
Offering Periods with a new Offering Period commencing on the first Trading Day
on or after March 1 and September 1 of each year, or on such other date as the
Administrator shall determine; provided, however, that the first Offering Period
under the Plan shall commence with the first Trading Day on or after the date on
which the Securities and Exchange Commission declares the Company’s Registration
Statement on Form S-1 effective and end on the earlier of (i) the first trading
day on or after March 1, 2009 or (ii) twenty-seven (27) months from the
beginning of the first Offering Period; and provided, further that the second
Offering Period under the Plan will commence on the first Trading Day on or
after September 1, 2007. The Administrator shall have the power to change the
duration of Purchase Periods and/or Offering Periods (including the commencement
dates thereof) with respect to future purchase periods or offerings without
stockholder approval if such change is announced prior to the scheduled
beginning of the first Purchase Period or Offering Period, as applicable, to be
affected thereafter.
5. Participation.
(a) First Offering Period. An Eligible Employee shall be entitled to continue to
participate in the first Offering Period pursuant to Section 3(a) only if such
individual submits a subscription agreement authorizing payroll deductions or
stating the amount of Contributions to the Plan expressed as a whole percentage
of the Eligible Employee’s Compensation in a form determined by the
Administrator (which may be similar to the form attached hereto as Exhibit A) to
the Company’s designated plan administrator (i) no earlier than the effective
date of the Form S-8 registration statement with respect to the issuance of
Common Stock under this Plan and (ii) no later than ten (10) business days
following the effective date of such S-8 registration statement (the “Enrollment
Window”). An Eligible Employee’s failure to submit the subscription agreement
during the Enrollment Window shall result in the automatic termination of such
individual’s participation in the Offering Period.
(b) Subsequent Offering Periods. An Eligible Employee may become a participant
in the Plan by completing a subscription agreement in a form and in the
timeframe determined by the Administrator (which may be similar to the form
attached hereto as Exhibit A) and filing it with the Company’s designated Plan
administrator prior to the applicable Offering Date (and within the timeframe
determined the Administrator).
6. Contributions.
(a) At the time a participant files his or her subscription agreement, he or she
shall elect to have payroll deductions to the extent permitted under applicable
local law made on each pay day or other Contributions made during the Offering
Period in an amount not exceeding fifteen percent (15%) of the Compensation
which he or she receives on each pay day during the Offering Period. Where
applicable local laws prohibit payroll deductions for the purpose of the Plan,
the Administrator may permit all participants in a specified Offering to
contribute amounts to the Plan through payment by cash, check or other means set
forth in the subscription agreement prior to each Exercise Date of each Purchase
Period, provided that payment through means other than payroll deductions shall
be permitted only if the participant has not already had the maximum permitted
amount withheld through payroll deductions during the Purchase Period. Unless
the Administrator determines otherwise, should a pay day occur on an Exercise
Date for a Purchase Period, a participant shall have any payroll deductions made
on such day applied to his or her account under such Purchase Period. A
participant’s subscription agreement shall remain in effect for successive
Offering Periods unless terminated as provided in Section 10 hereof.

 

5



--------------------------------------------------------------------------------



 



(b) Payroll deductions for a participant shall commence on the first pay day
following the Offering Date and shall end on the last pay day in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 10 hereof; provided, however, that for
the first Offering Period, payroll deductions shall commence on the first pay
day on or following the end of the Enrollment Window.
(c) All Contributions made for a participant shall be credited to his or her
account under the Plan and shall be made in whole percentages only. A
participant may not make any additional payments into such account.
(d) A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her Contributions during the Offering Period by completing or filing with the
Company a new subscription agreement authorizing a change in Contribution rate.
The Administrator may, in its discretion, limit the nature and/or number of
Contribution rate changes during any Purchase Period or Offering Period. The
change in rate shall be effective with the first full payroll period following
five (5) business days after the Company’s receipt of the new subscription
agreement unless the Company elects to process a given change in Contribution
more quickly.
(e) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(c) hereof, a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during a Purchase
Period. Payroll deductions shall recommence at the rate provided in such
participant’s subscription agreement at the beginning of the first Purchase
Period which is scheduled to end in the following calendar year, unless
terminated by the participant as provided in Section 10 hereof.
(f) At the time the option is exercised, in whole or in part, or at the time
some or all of the Company’s Common Stock issued under the Plan is disposed of
(or any other time that a taxable event related to the Plan occurs), the
participant must make adequate provision for the Company’s or its Subsidiary’s
federal, state, foreign or any other tax liability payable to any authority,
national insurance, social security or other tax withholding obligations, if
any, which arise upon the exercise of the option or the disposition of the
Common Stock (or any other time that a taxable event related to the Plan occurs)
including, for the avoidance of doubt, any liability to pay secondary Class 1
National Insurance Contributions for which an agreement or election has been
entered into under the UK Social Security Contributions and Benefits Act 1992.
At any time, the Company or its Subsidiary may, but shall not be obligated to,
withhold from the participant’s Compensation the amount necessary for the
Company or its Subsidiary to meet applicable withholding obligations, including
any withholding required to make available to the Company or its Subsidiary any
tax deductions or benefits attributable to sale or early disposition of Common
Stock by the Eligible Employee. Further, the Company or its Subsidiary may
satisfy its withholding obligations, if any, through any of the means set forth
in the applicable subscription agreement to the extent permitted by
Section 1.423-2(f) of the Treasury regulations of the Code.

 

6



--------------------------------------------------------------------------------



 



7. Grant of Option. On the Offering Date of each Offering Period, each Eligible
Employee participating in such Offering Period shall be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of the Company’s Common Stock
determined by dividing such Eligible Employee’s Contributions accumulated prior
to such Exercise Date by the applicable Purchase Price; provided that in no
event shall an Eligible Employee be permitted to purchase during each Purchase
Period more than 3,000 shares of the Company’s Common Stock (subject to any
adjustment pursuant to Section 19), and provided further that such purchase
shall be subject to the limitations set forth in Sections 3(c) and 13 hereof.
The Eligible Employee may accept the grant of such option by turning in a
completed subscription agreement to the Company on or prior to an Offering Date,
or with respect to the first Offering Period, prior to the last day of the
Enrollment Window. The Administrator may, for future Offering Periods, increase
or decrease, in its absolute discretion, the maximum number of shares of the
Company’s Common Stock an Eligible Employee may purchase during each Purchase
Period of an Offering Period. Exercise of the option shall occur as provided in
Section 8 hereof, unless the participant has withdrawn pursuant to Section 10
hereof. The option shall expire on the last day of the Offering Period.
8. Exercise of Option.
(a) Unless a participant withdraws from the Plan as provided in Section 10
hereof, his or her option for the purchase of shares shall be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to such option shall be purchased for such participant at the applicable
Purchase Price with the accumulated Contributions in his or her account.  No
fractional shares shall be purchased; any Contributions accumulated in a
participant’s account which are not sufficient to purchase a full share shall be
retained in the participant’s account for the subsequent Purchase Period or
Offering Period, subject to earlier withdrawal by the participant as provided in
Section 10.   Any other funds left over in a participant’s account after the
Exercise Date will be returned to the participant.  During a participant’s
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by him or her.
(b) If the Administrator determines that, on a given Exercise Date, the number
of shares of Common Stock with respect to which options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for sale
under the Plan on the Offering Date of the applicable Offering Period, or
(ii) the number of shares available for sale under the Plan on such Exercise
Date, the Administrator may in its sole discretion provide that the Company
shall make a pro rata allocation of the shares of Common Stock available for
purchase on such Offering Date or Exercise Date, as applicable, in as uniform a
manner as shall be practicable and as it shall determine in its sole discretion
to be equitable among all participants exercising options to purchase Common
Stock on such Exercise Date, and continue all Offering Periods then in effect or
terminate all Offering Periods then in effect pursuant to Section 20. The
Company may make a pro rata allocation of the shares available on the Offering
Date of any applicable Offering Period pursuant to the preceding sentence,
notwithstanding any authorization of additional shares for issuance under the
Plan by the Company’s stockholders subsequent to such Offering Date.

 

7



--------------------------------------------------------------------------------



 



9. Delivery. As soon as reasonably practicable after each Exercise Date on which
a purchase of shares of Common Stock occurs, the Company shall arrange the
delivery to each participant the shares purchased upon exercise of his or her
option in a form determined by the Administrator and pursuant to rules
established by the Administrator. No participant will have any voting, dividend,
or other stockholder rights with respect to shares of Common Stock subject to
any option granted under the Plan until such shares have been purchased and
delivered to the participant as provided in this Section 9.
10. Withdrawal.
(a) Under procedures established by the Administrator, a participant may
withdraw all but not less than all the Contributions credited to his or her
account and not yet used to exercise his or her option under the Plan at any
time by giving written notice to the Company in the form and manner and within
the timeframe determined by the Administrator (which may be similar to the form
attached as Exhibit B to this Plan). All of the participant’s Contributions
credited to his or her account shall be paid to such participant promptly after
receipt of notice of withdrawal and such participant’s option for the Offering
Period shall be automatically terminated, and no further Contributions for the
purchase of shares shall be made for such Offering Period. If a participant
withdraws from an Offering Period, Contributions shall not resume at the
beginning of the succeeding Offering Period unless the participant delivers to
the Company a new subscription agreement.
(b) A participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.
11. Termination of Employment. Upon a participant’s ceasing to be an Eligible
Employee, for any reason, he or she shall be deemed to have elected to withdraw
from the Plan and the Contributions credited to such participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan shall be returned to such participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15, and such
participant’s option shall be automatically terminated.
12. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan, except as may be required by applicable law, as
determined by the Company, and if so required by the laws of a particular
jurisdiction, shall apply to all participants in the relevant Offering except to
the extent otherwise permitted by Section 1.423-2(f) of the Treasury regulations
of the Code.
13. Stock.
(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum aggregate number of Shares that may
issued under the Plan is one million (1,000,000) Shares plus an annual increase
to be added on the first day of the Company’s fiscal year beginning with the
Company’s 2008 fiscal year, equal to the lesser of (A) six million (6,000,000)
Shares, or (B) two percent (2%) of the outstanding Shares on the last day of the
immediately preceding Company fiscal year. The Shares may be authorized, but
unissued, or reacquired Common Stock.

 

8



--------------------------------------------------------------------------------



 



(b) Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
participant shall only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to such shares.
(c) Shares to be delivered to a participant under the Plan shall be registered
in the name of the participant or in the name of the participant and his or her
spouse.
14. Administration. The Administrator shall administer the Plan and shall have
full and exclusive discretionary authority to construe, interpret and apply the
terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Administrator shall, to the full extent permitted by law, be final and
binding upon all parties. Notwithstanding any provision to the contrary in this
Plan, the Administrator may adopt rules or procedures relating to the operation
and administration of the Plan to accommodate the specific requirements of
applicable local laws and procedures for jurisdictions outside of the United
States. Without limiting the generality of the foregoing, the Administrator is
specifically authorized to adopt rules and procedures regarding eligibility to
participate, the definition of Compensation, handling of Contributions, making
of Contributions to the Plan (including, without limitation, in forms other than
payroll deductions), establishment of bank or trust accounts to hold
Contributions, payment of interest, conversion of local currency, obligations to
pay payroll tax, determination of beneficiary designation requirements,
withholding procedures and handling of stock certificates which vary with
applicable local requirements.
15. Designation of Beneficiary.
(a) A participant may file a designation of a beneficiary who is to receive any
shares of Common Stock and cash, if any, from the participant’s account under
the Plan in the event of such participant’s death subsequent to an Exercise Date
on which the option is exercised but prior to delivery to such participant of
such shares and cash. In addition, a participant may file a designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the option.
If a participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.
(b) Such designation of beneficiary may be changed by the participant at any
time by notice in a form determined by the Administrator. In the event of the
death of a participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such participant’s death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

 

9



--------------------------------------------------------------------------------



 



(c) All beneficiary designations shall be in such form and manner as the
Administrator may designate from time to time. Notwithstanding Sections 15(a)
and (b) above, the Company and/or the Administrator may decide not to allow such
designations by participants in non-U.S. jurisdictions to the extent permitted
by Section 1.423-2(f) of the Treasury regulations of the Code.
16. Transferability. Neither Contributions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution or as provided
in Section 15 hereof) by the participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds from an Offering
Period in accordance with Section 10 hereof.
17. Use of Funds. All Contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such Contributions except under Offerings in which
applicable local law requires that Contributions to the Plan by participants be
segregated from the Company’s general corporate funds and/or deposited with an
independent third party for participants in non-U.S. jurisdictions. Until shares
of Common Stock are issued, participants shall only have the rights of an
unsecured creditor.
18. Reports. Individual accounts shall be maintained for each participant in the
Plan. Statements of account shall be given to participating Eligible Employees
at least annually, which statements shall set forth the amounts of
Contributions, the Purchase Price, the number of shares purchased and the
remaining cash balance, if any.
19. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Change in Control.
(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan, the maximum
number of shares each participant may purchase each Purchase Period (pursuant to
Section 7), as well as the price per share and the number of shares of Common
Stock covered by each option under the Plan which has not yet been exercised
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other change in the number of shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.

 

10



--------------------------------------------------------------------------------



 



(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Administrator shall notify each participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the participant’s option has been changed to the New Exercise Date and
that the participant’s option shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has withdrawn from the
Offering Period as provided in Section 10 hereof.
(c) Merger or Change in Control. In the event of a merger or Change in Control,
each outstanding option shall be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the option, the Offering Period with respect to which such option
relates shall be shortened by setting a New Exercise Date and shall end on the
New Exercise Date. The New Exercise Date shall be before the date of the
Company’s proposed merger or Change in Control. The Administrator shall notify
each participant in writing prior to the New Exercise Date, that the Exercise
Date for the participant’s option has been changed to the New Exercise Date and
that the participant’s option shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has withdrawn from the
Offering Period as provided in Section 10 hereof.
20. Amendment or Termination.
(a) The Administrator may at any time and for any reason terminate, suspend or
amend the Plan or any part thereof, at any time and for any reason. Except as
provided in Section 19 and this Section 20 hereof, no amendment may make any
change in any option theretofore granted which adversely affects the rights of
any participant unless their consent is obtained. To the extent necessary to
comply with Section 423 of the Code (or any successor rule or provision or any
other applicable law, regulation or stock exchange rule), the Company shall
obtain stockholder approval of any amendment in such a manner and to such a
degree as required.
(b) Without stockholder approval and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Purchase Periods, Offering Periods, limit the
frequency and/or number of changes in the amount withheld during a Purchase
Period or an Offering Period, establish the exchange ratio applicable to amounts
withheld in a currency other than U.S. dollars, permit payroll withholding in
excess of the amount designated by a participant in order to adjust for delays
or mistakes in the Company’s processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each participant properly correspond with Contribution amounts,
and establish such other limitations or procedures as the Administrator
determines in its sole discretion advisable which are consistent with the Plan.

 

11



--------------------------------------------------------------------------------



 



(c) Without regard to whether any participant’s rights may be considered to have
been “adversely affected”, in the event the Administrator determines that the
ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Administrator may, in its discretion and, to the extent
necessary or desirable, modify or amend the Plan to reduce or eliminate such
accounting consequence including, but not limited to:
(i) amending the Plan to conform with the safe harbor definition under Statement
of Financial Accounting Standards Codification Topic 718 (or any successor
thereto), including with respect to an Offering Period underway at the time;
(ii) increasing or otherwise altering the Purchase Price for any Offering Period
including an Offering Period underway at the time of the change in Purchase
Price;
(iii) reducing the maximum percentage of Compensation a participant may elect to
set aside as Contributions;
(iv) shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the
Administrator action; and
(v) reducing the number of shares that may be purchased upon exercise of
outstanding options.
Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.
21. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form and manner specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.
22. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the U.S. Securities Act of
1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

12



--------------------------------------------------------------------------------



 



23. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company. It
will continue in effect for a term of twenty (20) years, unless sooner
terminated under Section 20 hereof.
24. Stockholder Approval. The Plan will be subject to the approval by
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under applicable law.
25. Automatic Transfer to Low Price Offering Period. To the extent permitted by
applicable laws, regulations, or stock exchange rules, if the Fair Market Value
of the Common Stock on any Exercise Date in an Offering Period is lower than the
Fair Market Value of the Common Stock on the Offering Date of such Offering
Period, then all participants in such Offering Period will be automatically
withdrawn from such Offering Period immediately after the exercise of their
option on such Exercise Date and automatically re-enrolled in the immediately
following Offering Period.

 

13